Name: 2012/248/EU: Commission Implementing Decision of 7Ã May 2012 amending Decisions 2005/692/EC, 2005/734/EC, 2007/25/EC and 2009/494/EC as regards avian influenza (notified under document C(2012) 2947) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: international trade;  trade;  agricultural policy;  agricultural activity;  Asia and Oceania
 Date Published: 2012-05-09

 9.5.2012 EN Official Journal of the European Union L 123/42 COMMISSION IMPLEMENTING DECISION of 7 May 2012 amending Decisions 2005/692/EC, 2005/734/EC, 2007/25/EC and 2009/494/EC as regards avian influenza (notified under document C(2012) 2947) (Text with EEA relevance) (2012/248/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 22(6) thereof, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (4), and in particular Article 18 thereof, Whereas: (1) The Commission adopted several protection measures in relation to avian influenza, following the outbreaks of that disease in south-east Asia which started in mid-2003 and was caused by the highly pathogenic avian influenza virus of the subtype H5N1. (2) Those measures are laid down, in particular, in Commission Decision 2005/692/EC of 6 October 2005 concerning certain protection measures in relation to avian influenza in several third countries (5), Commission Decision 2005/734/EC of 19 October 2005 laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (6), Commission Decision 2007/25/EC of 22 December 2006 as regards certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Community (7) and Commission Decision 2009/494/EC of 25 June 2009 concerning certain protection measures in relation to highly pathogenic avian influenza of subtype H5N1 in Croatia and Switzerland (8). (3) The measures laid down in those Decisions are applicable until 30 June 2012. However, outbreaks of highly pathogenic avian influenza in wild birds and in poultry of the subtype H5N1 continue to occur in third countries thereby also posing a risk to animal and human health within the Union. (4) Given the epidemiological situation regarding avian influenza, it is appropriate to continue limiting the risks posed by imports of poultry, poultry products, pet birds and other products covered by those Decisions, as well as to maintain biosecurity measures, early detection systems and certain protection measures in relation to highly pathogenic avian influenza of the H5N1 subtype. (5) The period of application of Decisions 2005/692/EC, 2005/734/EC, 2007/25/EC and 2009/494/EC should therefore be extended until 31 December 2013. (6) In 2004, outbreaks of highly pathogenic avian influenza were detected in Thailand. Therefore, protection measures concerning imports of certain commodities originating from poultry and birds in Thailand were adopted by the Commission. (7) Accordingly, Article 1 of Decision 2005/692/EC provides that Member States are to suspend the importation from Thailand of certain products including meat of poultry, farmed ratites and wild game-birds, and eggs. (8) Thailand has implemented a rigorous stamping-out policy in order to eradicate highly pathogenic avian influenza from its territory. The last outbreak of that disease was reported in November 2008 and Thailand declared itself free from highly pathogenic avian influenza with effect from 11 February 2009. (9) Commission experts have carried out several inspection missions in Thailand to assess the animal health situation and the disease control systems in place in that third country. The conclusion drawn from the last mission carried out in Thailand is that the overall system gives sufficient guarantees that the concerned products fulfil the relevant Union requirements. (10) In view of the favourable animal health situation, in particular as regards the control of highly pathogenic avian influenza in poultry and the guarantees provided by Thailand, the suspension of imports provided for in Article 1 of Decision 2005/692/EC should no longer apply. (11) Decisions 2005/692/EC, 2005/734/EC, 2007/25/EC and 2009/494/EC should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/692/EC is amended as follows: (1) Article 1 is deleted; (2) in Article 7, the date 30 June 2012 is replaced by 31 December 2013. Article 2 In Article 4 of Decision 2005/734/EC, the date 30 June 2012 is replaced by 31 December 2013. Article 3 In Article 6 of Decision 2007/25/EC, the date 30 June 2012 is replaced by 31 December 2013. Article 4 In Article 3 of Decision 2009/494/EC, the date 30 June 2012 is replaced by 31 December 2013. Article 5 This Decision is addressed to the Member States. Done at Brussels, 7 May 2012. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 146, 13.6.2003, p. 1. (5) OJ L 263, 8.10.2005, p. 20. (6) OJ L 274, 20.10.2005, p. 105. (7) OJ L 8, 13.1.2007, p. 29. (8) OJ L 166, 27.6.2009, p. 74.